          Case 1:21-cr-00225-MKV Document 62 Filed 04/21/21 Page 1 of 1

                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #:
                                                                 DATE FILED: 4/21/2021
 UNITED STATES OF AMERICA,

                        -v-                                       21-cr-225 (MKV)

 MASSIEL ENCARNACION-VELEZ et al.,                                     ORDER

                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On April 19, 2021, the Court conducted the arraignments and initial pretrial conference in

this case. As the Court explained at the conference, IT IS HEREBY ORDERED that the parties

shall file a proposed protective order by April 26, 2021. IT IS FURTHER ORDERED that, no

later than May 3, 2021, all defendants shall (1) inform the Court if they wish to join the motion

to dismiss the Indictment filed by Defendant Leuris Manuel Sabala-Mejia [ECF #33, 34]; or

(2) file any other motion to dismiss the Indictment on similar grounds. The government shall file

any opposition by May 17, 2021. IT IS FURTHER ORDERED that the parties shall appear for a

further conference on July 8, 2021 at 11:00 AM. As the docket already reflects, the Court

Ordered on the record on April 19, 2021 that, in the interest of justice and with the consent of all

of the defendants, all time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), is excluded until

July 8, 2021 [Minute Entry for Proceedings on April 19, 2021].

SO ORDERED.
                                                      _________________________________
Date: April 21, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
